On May 23, 1997, it was ordered, adjudged and decreed that on Count I: Criminal Possession of Dangerous Drugs (Felony) the said Ralph McNeil be committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of five (5) years. 2. On Count III: Theft (Misdemeanor) the said Ralph McNeil be punished by imprisonment in the Yellowstone County Detention Facility, in the City of Billings, Montana, for the term of six (6) months to run concurrently with Count I of this criminal cause; 3. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 50 days. It is further ordered that additional special conditions shall apply which are stated in the May 23, 1997 judgment.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Ralph J. McNeil for representing himself in this matter.